Citation Nr: 1000489	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-22 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 (West 
2002).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Harryman, Counsel

INTRODUCTION

The Veteran had active duty from June 1971 to April 1972.  He 
died in March 2005.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

The issue concerning service connection for the cause of the 
Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The Veteran was not evaluated as being totally disabled as a 
result of a service-connected disability for 10 continuous 
years immediately preceding death, was not rated as being 
totally disabled continuously for a period of no less than 
five years from the date of discharge from active duty, nor 
was he a former prisoner of war who died after September 30, 
1999.  


CONCLUSION OF LAW

The criteria for entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 
1318 (West 2002); 38 C.F.R. § 3.22 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. § 5103, 
5103A, 5107 (West 2002).  The notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

However, in Dela Cruz v. Principi, 15 Vet. App. 143 (2001), 
the Court held that the enactment of the VCAA does not affect 
matters on appeal when the question is one limited to 
statutory interpretation (apparently this means purely legal 
questions).  See also Manning v. Principi, 16 Vet. App. 534, 
542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002) (the 
veteran did not serve on active duty during a period of war 
and was not eligible for non-service-connected pension 
benefits; because the law as mandated by statute, and not the 
evidence, is dispositive of the claim, the VCAA is not 
applicable).  See also VAOPGCPREC 5-2004 (no duty to notify a 
claimant where that claim cannot be substantiated because 
there is no legal basis for the claim or because undisputed 
facts render the claimant ineligible for the claimed benefit 
and no duty to assist a claimant where there is no reasonable 
possibility that such aid could substantiate the claim 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

As discussed below, the appellant's claim for DIC benefits 
under the provisions of 38 U.S.C.A. § 1318 is being denied 
because of the lack of legal merit.  Therefore, VA has no 
duty to notify or assist the appellant in conjunction with 
the claim.  

Analysis

Where a veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to 
benefits.  Under 38 U.S.C.A. § 1318(a), benefits are payable 
to the surviving spouse of a "deceased veteran" in the same 
manner as if the death were service-connected.  A "deceased 
veteran" is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of compensation, or for any reason (including receipt 
of military retired pay or correction of a rating after the 
veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation, at the time of death for service-connected 
disabilities rated totally disabling.  The service-connected 
disabilities must have either been continuously rated totally 
disabling for 10 or more years immediately preceding death; 
continuously rated totally disabling for at least five years 
from the date of the veteran's separation from service; or 
the veteran must have been a former prisoner of war who died 
after September 30, 1999, and the disability was continuously 
rated totally disabling for a period of not less than one 
year immediately preceding death.  38 U.S.C.A. § 1318.  The 
total rating may be schedular or based on unemployability.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2009); Nat'l Org. of 
Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 314 
F.3d 1373 (Fed. Cir. 2003).  

In this case, at the time of the Veteran's death in March 
2005, he was rated 70 percent service-connected for 
schizophrenia, since January 1990.  He had also established 
service connection for lumbosacral strain rated as 0 percent 
from April 1972.  Further, the Veteran had been found to be 
individually unemployable due to service-connected disability 
from September 2000.  However, because he was not rated 100 
percent disabled due to service-connected disability for 10 
or more years immediately preceding death or continuously 
rated totally disabled for at least five years from the date 
of his separation from service, the Board finds that the 
"totally disabling" requirement under 38 U.S.C.A. § 1318 
and 38 C.F.R. § 3.22 has not been met.  Additionally, the 
Veteran was not a former prisoner of war who died after 
September 30, 1999.  Accordingly, the appellant's claim under 
38 U.S.C.A. § 1318 must be denied for lack of legal merit.  
Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); Luallen v. Brown, 8 
Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

The Board acknowledges the appellant's assertion that the 
Veteran was totally disabled for VA purposes long before 
September 2000.  However, the Board notes that the Veteran 
did not file a notice of disagreement with the January 2001 
rating decision which granted a total disability evaluation 
based on individual unemployability (TIU) effective from 
September 7, 2000.  That decision, therefore, is final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  See 
Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006) (a rating 
decision assigning a disability rating and effective date of 
award becomes final if not appealed, and the only basis for 
challenging the effective date is a motion to revise the 
decision based on CUE).  In that regard, no allegations have 
been raised that a clear and unmistakable error was made with 
regard to that rating decision, or any of the Veteran's 
earlier rating decisions.

As such, the evidence remains plain on its face that the 
Veteran was not rated at 100 percent for 10 years prior to 
his death.  The Veteran was awarded a TIU rating in 2000 and 
was discharged from service in 1972; and he was therefore not 
rated as 100 percent within five years since his release from 
active duty.  Additionally, there is no evidence that the 
Veteran was ever a prisoner of war.


The Board notes that the issue concerning service connection 
for the cause of the Veteran's death remains on appeal and is 
addressed in the remand section below.  However, considering 
the above analysis, the ultimate determination regarding that 
issue will have no effect on the appellant's entitlement to 
§ 1318 DIC benefits.  The appellant is not prejudiced by the 
Board's consideration of this issue at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Therefore, the claim for DIC pursuant to the provisions of 38 
U.S.C.A. § 1318 must be denied.  


ORDER

DIC pursuant to the provisions of 38 U.S.C.A. § 1318 is 
denied.  


REMAND

The Veteran's death certificate states that he died in March 
2005 while he was an inpatient at Jackson Hospital in 
Montgomery, Alabama.  Review of the claims file does not 
disclose that any effort has been made to obtain the records 
of the Veteran's final hospitalization.  Further, although VA 
treatment reports dated from April 2001 through July 2004 
were obtained in conjunction with the appellant's claim, the 
record does not indicate whether the Veteran may have been 
treated by VA after July 2004.  Those reports do show that he 
was hospitalized by VA for treatment of his service-connected 
schizophrenia at least twice during the last two years of his 
life and also received outpatient treatment prior to July 
2004.  The Board also observes that the Veteran's 
schizophrenia was rated 70 percent disabling at the time of 
his death and that VA had found him to be individually 
unemployable due to service-connected disability.  Finally, 
the appellant has alleged that the Veteran abused alcohol and 
drugs to self-treat his service-connected schizophrenia, and 
that the combined effects of his schizophrenia and substance 
abuse caused his diabetes and hypertension, which the death 
certificate indicates were contributory causes of his death.  

The Board finds that the records of the Veteran's final 
hospitalization are relevant to adjudication of the cause of 
death issue on appeal and, therefore, must be requested.  In 
addition, any VA treatment records dated after July 2004 
should be obtained; if no such records exist, the file should 
reflect that fact.  Finally, in light of the severity of the 
Veteran's service-connected schizophrenia and the fact that 
psychiatric disorders are known to impact physical ailments, 
the Board finds that VA's duty to assist requires that a 
medical opinion should be requested concerning the effect the 
Veteran's service-connected schizophrenia had on the 
conditions that caused his death.  38 C.F.R. § 3.159(c)(4) 
(2009).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records for 
the period between July 2004 and the 
Veteran's death.  If no further records 
are available, that fact should be noted 
in the record.  

2.  After obtaining any needed signed 
authorization from the appellant, request 
copies of the records of the Veteran's 
final hospitalization at Jackson Hospital 
in Montgomery, Alabama.  Associate with 
the claims file all records so obtained.  

3.  Then, send the claims file to a VA 
health care provider for a medical 
opinion.  After reviewing the claims 
file, the examiner should provide an 
opinion as to whether it is as likely as 
not (i.e., 50 percent probability or 
greater) that the Veteran's service-
connected schizophrenia and lumbosacral 
strain contributed substantially and 
materially to cause the Veteran's death.  
The examiner should specifically address 
the relationship, if any, between the 
Veteran's schizophrenia and his substance 
abuse, and the effect of those disorders, 
if any, on the conditions that were noted 
to have caused his death.  If the 
Veteran's history of substance abuse is 
found to have contributed to the cause of 
his death, the examiner should state 
whether it is as likely as not that the 
Veteran's service connected schizophrenia 
caused or aggravated his substance abuse 
problem.  

All opinions should be supported by 
adequate rationale.  

If the examiner cannot provide an opinion 
without resolving to mere speculation, he 
or she should make such a finding.  
However, as above, he or she should 
provide rationale for the non-opinion.

4.  Upon completion of the requested 
development, again adjudicate the issue 
concerning service connection for the 
cause of the Veteran's death.  If the 
appellant's claim is not granted to her 
satisfaction, provide her and her 
representative with a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond before 
returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


